--------------------------------------------------------------------------------

Exhibit 10.41

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.

CO-PROMOTION AGREEMENT

          This CO-PROMOTION AGREEMENT (this “Agreement”) is made as of February
21st, 2012 (the “Effective Date”), by and between Apricus Biosciences, Inc., a
Nevada corporation (“Apricus”), and PediatRx Inc., a Nevada corporation
(“PediatRx”). Each of Apricus and PediatRx is referred to herein individually as
a “party” and collectively as the “parties.”

          WHEREAS, Apricus and PediatRx are parties to that certain Binding Term
Sheet dated January 26, 2012 (the “Term Sheet”), pursuant to which, inter alia,
the parties agreed to enter into this Agreement with respect to the promotion,
manufacture and sale of Granisol® in the United States; and

          WHEREAS, this Agreement will supersede and replace the Term Sheet,
insofar as it relates to the terms of this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the parties hereto intending to be legally bound
hereby agree as follows:

ARTICLE 1
DEFINITIONS

          As used in this Agreement, the following terms shall have the
following meanings:

          Section 1.1      “Act” means the United States Federal Food, Drug and
Cosmetic Act, 21 U.S.C. 301, et. seq., as it may be amended from time to time,
and the regulations promulgated thereunder, including the Generic Drug Act.

          Section 1.2      “Adverse Drug Experience” means any “adverse drug
experience” as defined or contemplated by 21 C.F.R. 314.80 or 312.32, associated
with a Product.

          Section 1.3      “Adverse Drug Experience Report” means any oral,
written or electronic report of any Adverse Drug Experience transmitted to any
Person.

          Section 1.4      “Affiliate” means, with respect to any Person, any
other Person that directly or indirectly controls, is controlled by or is under
common control with, such first Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------

          Section 1.5      “Agreement Month” means each calendar month during
the Term (including any partial calendar month in the case of the first and last
calendar months of the Term).

          Section 1.6      “Agreement Quarter” means the Initial Agreement
Quarter, each successive period of three months during the Term after the
Initial Agreement Quarter and the Final Agreement Quarter.

          Section 1.7      “Agreement Year” means the Initial Agreement Year,
each successive period of twelve months during the Term and the Final Agreement
Year.

          Section 1.8      “Allocable Percentage” for a particular period means
the pull-through percentage determined by dividing (a) the total number of units
of Product shipped by wholesalers during such period to individual locations
where PediatRx Detailed the Product during such period in accordance with the
call plan agreed upon by the parties under Section 2.12, by (b) the total number
of units of Product shipped by the wholesalers during such period, based on
Prescriber Data for such period.

          Section 1.9      “ANDA” means Abbreviated New Drug Application.

          Section 1.10      “API” means granisetron HCl.

          Section 1.11      “Apricus Allocable Costs” means one minus the
Allocable Percentage multiplied by PediatRx COGS, plus all other out-of-pocket
costs incurred by PediatRx to the extent directly related to the generation of
Apricus-Generated Net Sales.

          Section 1.12      “Apricus-Generated Net Sales” means, with respect to
sales of Product by PediatRx and its Affiliates for a particular period, one
minus the Allocable Percentage for such period multiplied by Net Sales by
PediatRx and its Affiliates for such period.

          Section 1.13      “Apricus-Manufactured Product” means any Product,
the responsibility for Manufacturing of which has been transferred to Apricus
pursuant to Section 4.1.

          Section 1.14      “Apricus-Manufactured Samples” means Samples, the
responsibility for Manufacturing of which has been transferred to Apricus
pursuant to Section 4.1.

          Section 1.15      “Apricus Sales Force” means the field force of Sales
Representatives employed or engaged by Apricus, including field-based sales
force management such as regional and district sales managers.

          Section 1.16      “Apricus Trademarks” means the trademarks set forth
on Schedule A, including the “Apricus” trademark and associated design and logo.

          Section 1.17      “Assigned Agreement” means any of the Third Party
Agreements which Apricus timely elects to have assigned to it pursuant to
Section 4.4 hereto. For the avoidance of doubt, Assigned Agreements exclude the
Retained Contracts.

--------------------------------------------------------------------------------

          Section 1.18      “cGMP” shall mean current “Good Manufacturing
Practices” as such term is defined from time to time by the FDA or other
relevant Regulatory Authority having jurisdiction over the manufacture or sale
of a Product pursuant to its regulations, guidelines or otherwise.

          Section 1.19      “COGS” means, for a particular period, the
applicable party’s cost of goods sold (calculated in accordance with Section
5.3(b) for the Product in the Territory for such period.

          Section 1.20      “Commercialize” means to Manufacture, have
Manufactured, Promote, market, sell and distribute the Product in the Territory.

          Section 1.21      “Confidentiality Agreement” means that certain
Confidential Disclosure Agreement, dated as of November 18, 2011, between
Apricus and PediatRx.

          Section 1.22      “Control” or “Controlled” means, with respect to
patents, know-how or other intellectual property rights of any kind, the
possession by a party of the ability to grant a license or sublicense of such
rights as contemplated by this Agreement, without violating the terms of any
agreement or other arrangement with any Third Party.

          Section 1.23      “Co-Pay Program” means the Product co-pay program
which PediatRx has used in the past with One2One Health Media.

          Section 1.24      “Customers” means Third Party wholesalers, retailer
pharmacies, mail-order pharmacies, group purchasing organizations or other
organizations that purchase the Product in the Territory.

          Section 1.25      “OPDP” means the FDA’s Office of Prescription Drug
Promotion, or any successor Regulatory Authority performing comparable functions
in the Territory.

          Section 1.26      “Detail” means an in-person, face-to-face sales
presentation of a Product made by a Sales Representative to a Professional.

          Section 1.27      “Domain Name” has the meaning set forth in Section
2.6.

          Section 1.28      “Encumbrance” means any lien, pledge, security
interest, right of first refusal, option, title defect, license, restriction or
other adverse claim or interest or encumbrance of any kind or nature whatsoever,
whether or not perfected, including any restriction on use, transfer, receipt of
income or exercise of any other attribute of ownership.

          Section 1.29      “Exclusive Area” means the states of California,
Florida, Illinois, Massachusetts, New York and Texas.

          Section 1.30      “FDA” means the United States Food and Drug
Administration or any successor agency performing comparable functions in the
Territory.

--------------------------------------------------------------------------------

          Section 1.31      “Final Agreement Quarter” means the period
commencing on the first day following the last full Agreement Quarter during the
Term and ending on the last day of the Term.

          Section 1.32      “Final Agreement Year” means the period commencing
on the first day following the last full Agreement Year during the Term and
ending on the last day of the Term.

          Section 1.33      “First Sales Booking Date” means the Effective Date,
unless otherwise agreed by the parties.

          Section 1.34      “Force Majeure Event” has the meaning set forth in
Section 14.7.

          Section 1.35      “GAAP” has the meaning set forth in Section 5.3(b) .

          Section 1.36      “General and Administrative Expenses” means the
general administration expenses incurred by a party or any of its Affiliates to
the extent directly related to the Promotion, importation, distribution or sale
of a Product in the Territory.

          Section 1.37      “Generic Drug Act” has the meaning set forth in
Section 8.1(i) .

          Section 1.38      “Governmental Authority” shall mean any court,
agency, authority, department, regulatory body or other instrumentality of any
government or country or of any national, federal, state, provincial, regional,
county, city or other political subdivision of any such government or any
supranational organization of which any such country is a member, which has
competent and binding authority to decide, mandate, regulate, enforce, or
otherwise control the activities of the parties contemplated by this Agreement.

          Section 1.39      “Initial Agreement Quarter” means the period
commencing on the Effective Date and ending on March 31, 2012.

          Section 1.40      “Initial Agreement Year” means the period commencing
on the Effective Date and ending on December 31, 2012.

          Section 1.41      “Legal Requirements” means laws, rules and
regulations of any Governmental Authority in the Territory, including, for
clarity, all guidelines, policies and procedures referenced in Section 3.3 of
this Agreement.

          Section 1.42      “Manufacture,” “Manufactured” and “Manufacturing”
mean all operations involved in the manufacture, receipt, incoming inspection,
storage and handling of raw materials, and the manufacture, processing,
purification, packaging, labeling, warehousing, quality control testing
(including in-process release and stability testing), shipping and release of
Product.

          Section 1.43      “Medical Affairs Expenses” incurred by a party
means, with respect to a particular period, all out-of-pocket costs incurred by
the applicable party related to the handling of medical inquiries during such
period, to the extent attributable to the Product.

          Section 1.44      “Net Operating Income” means, for a particular
period, Net Sales of Product by the applicable party and its Affiliates for such
period, less (i) the portion of such Net Sales that represent PediatRx-Generated
Net Sales, (ii) COGS (other than for Apricus-Generated Net Sales), (iii) Sales
and Marketing Expenses and (iv) General and Administrative Expenses for such
period, plus (v) PediatRx Allocable Costs for such period, plus (vi) any amounts
paid by PediatRx to Apricus pursuant to Section 5.2(b) for such period. For
clarity, for the purposes of calculating PediatRx’s Net Operating Income under
Section 7.6, each of PediatRx-Generated Net Sales and PediatRx Allocable Costs
shall be considered to be zero.

--------------------------------------------------------------------------------

          Section 1.45      “Net Sales” means, with respect to a Product, for a
particular period, the gross amount invoiced on sales of such Product in the
Territory recognized as gross revenue in accordance with GAAP by a party or its
Affiliates to independent, unrelated Third Parties during such period in bona
fide arms’ length transactions, less the following deductions, calculated to
arrive at net sales in accordance with GAAP: (a) freight, insurance (but only
insurance with respect to shipping the Product) and other transportation
charges; (b) any sales, use, value-added, excise taxes or duties or allowances
on the selling price of the Product; (c) chargebacks, trade, quantity and cash
discounts and rebates, including governmental rebates; (d) allowances or
credits, including allowances or credits on account of rejection, defects or
returns of the Product, or because of a retroactive price reduction; (e)
redemption costs associated with any voucher, coupon, loyalty card or other
co-pay assistance programs for the Product; and (f) fees paid to wholesalers,
group purchasing organizations, pharmacy benefit managers and the like based on
the sale or dispensing of the Product. Net Sales shall not include a sale or
transfer to an Affiliate for resale or if done for clinical, regulatory or
governmental purposes where no consideration is received; but the resale by such
Affiliate shall be considered a sale of such Product. In the event a party
licenses sublicenses rights to distribute and sell Product in the Territory, Net
Sales shall include any portion of the licensee’s or sublicensee’s Net Sales
with respect to Product received by such party from the sublicensee during the
Term in the Territory.

          Section 1.46      “Non-Exclusive Area” means the parts of the
Territory other than the Exclusive Area.

          Section 1.47      “Order” means any award, decision, injunction,
judgment, decree, order, ruling, or verdict entered, issued, made, or rendered
by any Governmental Authority or by any arbitrator.

          Section 1.48      “PDMA” means the Prescription Drug Marketing Act, as
amended, and the rules and regulations promulgated thereunder.

          Section 1.49      “PediatRx Allocable Costs” means the Allocable
Percentage multiplied by Apricus COGS, plus all other out-of-pocket costs
incurred by Apricus to the extent directly related to the generation of
PediatRx-Generated Net Sales.

          Section 1.50      “PediatRx-Generated Net Sales” means, with respect
to sales of Product by Apricus and its Affiliates for a particular period, the
Allocable Percentage for such period multiplied by Net Sales by Apricus and its
Affiliates for such period.

          Section 1.51      “PediatRx Promotional Materials” has the meaning set
forth in Section 2.12(d) .

--------------------------------------------------------------------------------

          Section 1.52      “PediatRx Sales Force” means the field force of
Sales Representatives employed or contracted by PediatRx.

          Section 1.53      “PediatRx Trademarks” means (a) Granisol® (the
“PediatRx Product Trademark”) and (b) PediatRx ™(the “PediatRx Corporate
Trademark”). The PediatRx Trademarks are attached hereto as Schedule C.

          Section 1.54      “Person” means any individual, corporation
(including any non-profit corporation), general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
labor union, or other entity or Governmental Authority.

          Section 1.55      “Post-Marketing Development” means, with respect to
Product, the conduct of any phase IV clinical studies, quality of life
assessments, pharmacoeconomic, label expansion or other post-marketing studies.

          Section 1.56      “Prescriber Data” means data provided by a Third
Party which measures individual locations in the Territory during a specified
time period, from a source mutually agreed in writing by the parties (it being
understood that wholesaler “867” data is a source agreeable to the parties).

          Section 1.57      “Product” means Granisol® (granisetron HCl) oral
solution.

          Section 1.58      “Product Complaints” means any report concerning the
quality, purity, quantity, weight, pharmacologic activity, labeling, identity or
appearance of a Product.

          Section 1.59      “Product ANDA” means ANDA #078334 approved by FDA on
February 28, 2008, including any and all amendments and supplements thereto and
all written FDA communications related thereto.

          Section 1.60      “Professional” means a physician or other health
care practitioner who is permitted by law to prescribe Product.

          Section 1.61      “Promote,” “Promotional” and “Promotion” mean, with
respect to a Product, any activities undertaken to encourage sales or use of
such Product, including Details, product sampling, detail aids, drop-offs,
coupons, discount cards, journal advertising, direct mail programs,
direct-to-consumer advertising, convention exhibits and all other forms of
marketing, advertising, public relations or promotion.

          Section 1.62      “Promotional Materials” has the meaning set forth in
Section 2.4(a) .

          Section 1.63      “Proprietary Information” means any proprietary or
confidential information communicated from one party to the other in connection
with or relating to this Agreement, the Term Sheet or the Confidentiality
Agreement (whether before or after the Effective Date), which is identified as
confidential or proprietary, or which the other party knows or has reason to
know is confidential or proprietary, including the Technology and financial,
marketing, business, technical and scientific information or data, whether
communicated in writing, orally or electronically. Proprietary Information shall
not include information that the receiving party can show through written
documentation:

--------------------------------------------------------------------------------

                    (a)      at the time of disclosure, is publicly known;

                    (b)      after the time of disclosure, becomes part of the
public domain, except by breach of an agreement between the disclosing party or
any Affiliate thereof and the receiving party or any Affiliate thereof;

                    (c)      is or was in the possession of the receiving party
or any Affiliate thereof at the time of disclosure by the disclosing party and
was not acquired directly or indirectly from the disclosing party or any
Affiliate thereof or from any other party under an agreement of confidentiality
to the disclosing party or any Affiliate thereof; or

                    (d)      is or was developed by the receiving party or its
Affiliates without use of or reference to the other party’s Proprietary
Information.

          Section 1.64      “Regulatory Approval” means any and all consents or
other authorizations or approvals by the FDA or any other Regulatory Authority
in the Territory that are required to develop, manufacture, market and sell a
Product in the Territory; but excluding (i) Third Party drug master files with
respect to API or Product, (ii) state licenses and (iii) any form of
reimbursement approval.

          Section 1.65      “Regulatory Authority” means any Governmental
Authority involved in granting approvals for the manufacturing, marketing, sale,
reimbursement or pricing of pharmaceutical products.

          Section 1.66      “Retained Contracts” means any of the Third Party
Agreements which Apricus does not timely elect to have assigned to it pursuant
to Section 4.4 hereto. For the avoidance of doubt, Retained Contracts exclude
the Assigned Agreements.

          Section 1.67      “Sales and Marketing Expenses” means the following
Apricus expenses for Promotion, distribution and sale of the Product in the
Territory: (a) all out-of-pocket costs for Samples incurred as well as all
out-of-pocket costs for Sample warehousing and distribution directly related to
the Product (excluding Sample costs paid or reimbursed by PediatRx), (b) all
out-of-pocket costs for Promotional Materials and training materials directly
related to the Product (excluding Promotional Materials and training materials
costs paid or reimbursed by PediatRx), (c) all out-of-pocket costs for sales
training meetings to the extent directly attributable to the Product, (d) all
out-of-pocket costs for the purchase of Prescriber Data directly related to the
Product (including any prescriber data for competitive products), (e) all
out-of-pocket costs associated with market research, advisory boards, speaker
programs, trade shows and “lunch and learns” and other outreach programs
directly related to the Product, (f) all costs related to scientific liaisons,
national and regional account managers and product managers directly related to
the Product, (g) Medical Affairs Expenses, (h) all out-of-pocket costs
associated with warehousing directly related to the Product from the point of
completion of Manufacture to the time the Product is turned over to a carrier
for delivery, (i) all out-of-pocket handling and transportation costs to fulfill
orders directly related to the Product (excluding such costs, if any, treated as
a deduction in the definition of Net Sales), including outbound transportation
costs and costs of moving goods from a manufacturing point to a warehouse at
another location from which it is ultimately to be distributed to a Customer),
(j) all out-of-pocket costs associated with customer services directly related
to the Product, including order entry, billing and adjustments, inquiry and
credit and collection, order entry, billing, shipping, credit and collection,
but in any case, not including any costs or expenses which are reimbursed by any
Third Party, and (k) all other out-of-pocket costs and expenses of Apricus
directly relating to Promotion, distribution or sale of Product in the
Territory. In the case of Product voucher, coupon, loyalty card or other co-pay
assistance programs, all out-of-pocket costs of Apricus associated with such
programs shall be treated as Sales and Marketing Expenses to the extent not
otherwise deducted in calculating Net Sales.

--------------------------------------------------------------------------------

          Section 1.68      “Sales Representatives” means sales representatives
employed by Apricus or PediatRx, or a Third Party engaged by Apricus or
PediatRx, to Detail the Product, who have been trained and equipped to Detail
the Product in accordance with this Agreement.

          Section 1.69      “Samples” means samples of a Product that are not
for sale to be distributed by a party solely in connection with the performance
of Details or as otherwise legally permissible under the rules, guidelines and
policies applicable to any Professional.

          Section 1.70      “Serious Adverse Drug Experience” means any Adverse
Drug Experience, including those subject to expedited reporting as defined in
the regulations cited below, that is fatal or life-threatening, requires
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, is a congenital
anomaly/birth defect, or is of comparable medical significance or any other
event which would constitute a “serious” Adverse Drug Experience pursuant to the
terms of 21 C.F.R. 314.80 or 312.32.

          Section 1.71      “Serious Adverse Drug Experience Report” means any
Adverse Drug Experience Report that involves a Serious Adverse Drug Experience.

          Section 1.72      “Subcontracting” means subcontracting or
sublicensing a party’s rights or obligations hereunder (a) pursuant to which a
Third Party will Manufacture the Product; or (b) pursuant to which a Third Party
Sales Representative is engaged to Promote the Product. “Subcontractor” means
the Third Party with whom the Subcontracting agreement is entered into.

          Section 1.73      “Technology” means all pharmacological,
toxicological, preclinical, clinical, technical or other information, data and
analysis and know-how relating to the registration, Manufacture, use,
importation, distribution or sale of a Product in the Territory and all
proprietary rights relating thereto Controlled by PediatRx or its Affiliates
during the Term.

          Section 1.74      “Term” has the meaning set forth in Section 7.1.

          Section 1.75      “Term Sheet” has the meaning set forth in the
Preamble to this Agreement.

          Section 1.76      “Territory” means the United States, including its
territories and possessions and Puerto Rico.

          Section 1.77      “Therapex” means Therapex, a division of E-Z-EM
Canada, Inc., a subsidiary of E-Z-EM, Inc. or any Person which succeeds to the
obligations of Therapex under the Therapex Agreement.

--------------------------------------------------------------------------------

          Section 1.78      “Therapex Agreement” means that certain
Manufacturing Agreement, dated as of August 30, 2010, by and between PediatRx
and Therapex, as amended from time to time after the Effective Date in
accordance with the terms of this Agreement.

          Section 1.79      “Third Party” means any Person other than Apricus or
PediatRx or their respective Affiliates.

          Section 1.80      “Third Party Agreements” means the agreements listed
in Schedule B.

          Section 1.81      “United States Bankruptcy Code” means the U.S.
Bankruptcy Code, 11 U.S.C. §§ 101, et seq.

ARTICLE 2
PRODUCT PROMOTION AND SALES

          Section 2.1      Overview

          During the Term, subject to the terms and conditions of this Agreement
(including Section 2.10, Section 2.11, PediatRx’s right to Commercialize the
Product as set forth in Section 2.12, and Article 5), Apricus shall have the
exclusive right to Commercialize the Product in the Exclusive Area and the
non-exclusive right to Commercialize the Product in the Non-Exclusive Area in
compliance with Legal Requirements. PediatRx shall have the right to
Commercialize the Product in the Non-Exclusive Area in accordance with the terms
and conditions of this Agreement.

          Section 2.2      Representations to Customers

          Neither party will make any false or misleading representations to
Professionals, customers or others regarding the other party or the Product and
will not make any representations, warranties or guarantees with respect to the
specifications, features or capabilities of the Product that are not consistent
with the applicable then-current FDA approved labeling and package insert
(except to the extent permitted by Legal Requirements).

          Section 2.3      Staffing; Training

          Each party shall be solely responsible for all costs and expenses of
compensating its Sales Representatives. Each party shall periodically provide
training to each of its Sales Representatives, and shall update its training
materials as appropriate.

          Section 2.4      Promotional Materials; Educational Materials

                    (a)      Apricus shall, at its own expense (which for
clarity shall be included as Sales and Marketing Expenses hereunder), have the
right to create, develop, produce or otherwise obtain, and utilize sales,
promotional, advertising, marketing, educational and training materials
(“Promotional Materials”) to support the Promotion for the Product. Such
Promotional Materials may include, by way of example, detailing aids; leave
behind items; journal advertising; educational programs; formulary binders;
appropriate reprints and reprint carriers; product monographs; patient support
kits; convention exhibit materials; direct mail; market research survey and
analysis; training materials; and scripts for telemarketing and teleconferences.

--------------------------------------------------------------------------------

                    (b)      Each party shall provide to the other party for
review a prototype of any Promotional Materials created by such party. The other
party shall notify the submitting party of any objections it has to such
prototype and the basis therefor as soon as reasonably practicable, but no later
than ten (10) business days following its receipt thereof. If there are
objections related to regulatory concerns which may require additional
investigation or clarification, such investigation or clarification will occur
no later than an additional five (5) business days. Failure by the other party
to notify the submitting party of any objections to the proposed prototype
within such period shall constitute approval by the other party. The submitting
party shall modify such Promotional Materials to the extent necessary to resolve
any objections timely and reasonably made by the other party to such Promotional
Materials on the grounds that such Promotional Materials are inconsistent with
any Legal Requirements, and shall in good faith consider any of the other
party’s other objections. The final version of the Promotional Materials
approved by the submitting party (which shall include such modifications as are
required to address concerns timely and reasonably made by the other party on
the grounds that such Promotional Materials are inconsistent with Legal
Requirements) may be produced in quantity, and Apricus shall provide PediatRx
with the requisite number of copies of the final printed form in a timely manner
so as to allow PediatRx to satisfy its obligation to file such materials with
the FDA prior to the first use of the Promotional Materials, such filing and
regulatory review for Apricus Promotional Materials to be at the expense of
Apricus, but includible as Sales and Marketing Expenses or General and
Administrative Expenses. PediatRx will make such filing with the FDA within two
(2) business days after the date Apricus provides PediatRx with such copies of
the final version of such Promotional Materials. In furtherance of the foregoing
provisions of this Section 2.4(b), the parties will endeavor to cooperate to
facilitate the timely and efficient review of Promotional Materials and
resolution of any disputes or disagreements related to such Promotional
Materials, with a view to containing both parties’ internal personnel resources
and external costs associated with the creation, review and approval of such
Promotional Materials. In the event both parties are Promoting the Product, they
shall appoint appropriate representatives to meet on a regular basis in order to
coordinate Promotional Materials to be used by the parties so as to ensure
consistent promotional positioning and messaging across each party’s Promotional
efforts. In the event the appointed representatives are unable to agree as to
any matter, the matter shall be resolved by agreement of senior management of
the parties.

                    (c)      Apricus shall own all copyrights to all Apricus
Promotional Materials that are created by Apricus during the Term of this
Agreement in connection with and to the extent relating to the Promotion of the
Product.

          Section 2.5      Medical Inquiries

                    (a)      Lash Group or another designee of Apricus shall
handle medical inquiries and all costs under the Lash Group Contract or other
Apricus contract for medical inquiries will be assumed by Apricus and included
as Sales and Marketing Expenses or General and Administrative Expenses. Such
costs have been in the range of from $250 to $800 per month.

--------------------------------------------------------------------------------

                    (b)      The parties acknowledge that each may receive
direct requests for medical information concerning the Product from members of
the medical and paramedical professions and consumers regarding the Product.

                    (c)      Any such requests will be referred to Apricus’
medical department, and Apricus shall be solely responsible for responding to
such requests in compliance with all applicable Legal Requirements and the
Product ANDA. Apricus shall be obligated for any costs associated with its
responsibilities pursuant to this Section 2.5.

          Section 2.6      Trademarks

          Subject to this Section 2.6 and to applicable Legal Requirements,
Apricus shall have the right to use the Apricus Trademarks, and include the name
“Apricus Pharmaceuticals USA, Inc.” or any variation thereof in connection with
its Promotion activities and any materials related thereto. Apricus recognizes
that (i) the PediatRx Trademarks are owned by PediatRx, as well as the domain
name “Granisol.net” (the “Domain Name”); and Apricus shall not acquire and shall
not claim any right (except as expressly granted under Section 2.7 or Section
2.13), title or interest in or to the PediatRx Trademarks or the Domain Name by
virtue of the rights granted under this Agreement or through Apricus’ use of the
PediatRx Trademarks or Domain Name, and the parties agree that, as between the
parties, all goodwill and improved reputation associated with the PediatRx
Trademarks and Domain Name arising out of the use thereof by Apricus and its
Affiliates, sublicensees and other Subcontractors shall inure to the benefit of
PediatRx. Apricus shall not use the PediatRx Trademarks upon, in connection
with, or in relation to, the Product, or any packaging, labels, containers,
advertisements and other materials related thereto, except as is reasonable in
connection with the Promotion, importation, distribution and sale of the Product
in the Territory. Apricus shall as soon as practicable notify PediatRx of any
apparent infringement by a Third Party of any of the PediatRx Trademarks of
which Apricus becomes aware. Apricus agrees to reasonably cooperate with
PediatRx to enable PediatRx to verify that the use by Apricus of the PediatRx
Trademarks is consistent with the requirements in this Agreement. At no time
shall Apricus remove or minimize the PediatRx name or Trademarks already
contained in any packaging materials, labels, containers, advertisements and any
other materials related thereto.

          Section 2.7      License Grant

                    (a)      During the Term, subject to the terms and
conditions of this Agreement, PediatRx hereby grants to Apricus and its
Affiliates, and Apricus and its Affiliates hereby accept, a non-exclusive right
and license under the PediatRx Trademarks and the Technology to Commercialize
the Product in the Territory, on the terms and subject to the conditions set
forth herein. Notwithstanding the foregoing, Apricus’ right to Commercialize the
Product shall be exclusive with respect to the Exclusive Area.

                    (b)      Apricus shall have the right to grant sublicenses
to, or Subcontract with, Third Parties; provided that (i) all such sublicenses
and subcontracts shall be consistent with the terms of this Agreement and (ii)
Apricus shall be responsible for the compliance by such sublicensees and
subcontractors with the terms of this Agreement.

--------------------------------------------------------------------------------

          Section 2.8      Transfer of Product Information

          PediatRx shall provide Apricus with the following Technology as
promptly as practicable after the Effective Date:

                    (a)      Copies of current manufacturing, stability and
release testing documentation in the possession and Control of PediatRx for
Product Manufactured for the Territory, which shall include, to the extent in
the possession and Control of PediatRx, representative master and executed
manufacturing batch records, test methods, stability protocols, stability
results, manufacturing guides, conformance guides and specifications for the
Product; and

                    (b)      To the extent not included in the materials
provided to Apricus pursuant to Section 2.8(a), all other reports, data and
information in the possession and Control of PediatRx relating to the Product
reasonably requested by Apricus as necessary or useful for Apricus to exercise
its rights hereunder or comply with Legal Requirements.

          PediatRx shall cooperate and consult with Apricus regarding the
Technology transferred pursuant to this Section 2.8 as reasonably requested by
Apricus and at no additional cost to Apricus.

          Section 2.9      Limitation on Other Co-Promotion Activities

          PediatRx shall not license to any Third Party any co-promotion rights
in the Non-Exclusive Area for *** (***) years from the Effective Date.

          Section 2.10      Retention of Rights

                    (a)      PediatRx hereby expressly reserves the exclusive
right to use, and to grant licenses under the PediatRx Corporate Trademark in
the Territory for any purpose other than the Manufacture, Promotion,
importation, distribution or sale of Product in the Exclusive Area.

                    (b)      Except as expressly set forth herein, nothing
contained herein shall be deemed to grant Apricus, by implication, a license or
other right or interest in any patent, trademark or other intellectual property
right of PediatRx or its Affiliates. Except as expressly set forth herein,
nothing contained herein shall be deemed to grant PediatRx, by implication, a
license or other right or interest in any patent, trademark or other
intellectual property right of Apricus or its Affiliates.

          Section 2.11      Negative Covenants

                    (a)      Apricus, on behalf of itself and its Affiliates,
hereby covenants not to use and not to permit or cause any licensee, sublicensee
or other Third Party to use, any PediatRx Trademark or Technology in the
Territory, for any purpose other than as expressly authorized in this Agreement.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

                    (b)      PediatRx, on behalf of itself and its Affiliates,
hereby covenants not to use, and not to permit or cause any licensee,
sublicensee or other Third Party to use (i) any PediatRx Product Trademark in
the Territory, provided that PediatRx and its representatives and contractors
may use the PediatRx Product Trademark in the Territory in accordance with this
Agreement or (ii) any Apricus Trademark for any purpose other than as expressly
authorized in this Agreement.

          Section 2.12      PediatRx Co-Promotion in the Non-Exclusive Area

                    (a)      PediatRx may elect, at any time during the Term, to
market and have the PediatRx Sales Force Detail the Product directly to
Professionals within the Non-Exclusive Area.

                    (b)      On an annual basis, each party will submit to the
other party a call plan setting forth the Details to be performed by its Sales
Force in the Non-Exclusive Area. Apricus and PediatRx shall coordinate each of
their Sales Forces so as not to duplicate contacts in a zip code area to
Professionals, pharmacists, other healthcare decision makers, etc. unless
otherwise agreed.

                    (c)      Each party may purchase from the other party, at
the other party’s actual out-of-pocket costs of reproduction and shipment,
copies of any Promotional Materials created by the other party for use by its
Sales Force, to the extent limited to Product. Upon each party’s request, the
other party will provide electronic copies of such Promotional Materials created
by or for it, which Promotional Materials may be modified for use by the
requesting party; provided that any modification must be approved as described
in Section 2.12(d) below.

                    (d)      PediatRx may create and develop its own Promotional
Materials for use by the PediatRx Sales Force (“PediatRx Promotional
Materials”). Prior to the use thereof, PediatRx shall provide to Apricus a
prototype of any PediatRx Promotional Materials for review and approval in
accordance with Section 2.4(b) above. The PediatRx Promotional Materials will
not contain any Apricus Trademark unless such materials are approved by Apricus.
In furtherance of the foregoing provisions of this Section 2.12(d), the parties
will endeavor to cooperate to facilitate the timely and efficient review of
PediatRx Promotional Materials and resolution of any disputes or disagreements
related to Promotional Materials, with a view to containing both parties’
internal personnel resources and external costs associated with the creation,
review and approval of the PediatRx Promotional Materials.

                    (e)      Each Party shall be solely responsible for costs or
expenses related to any activities of the its Sales Force, including costs for
its Promotional Materials, training or training materials or the purchase from
the other Party of Promotional Materials for its Sales Force.

                    (f)      Each Party will cause its Sales Force and employees
and agents acting on its behalf to comply with this Agreement and all applicable
Legal Requirements in connection with the Promotion of the Product. It is
understood, and each Party agrees, that it will be accountable for the acts or
omissions of its employees and agents.

                    (g)      Each Party will not make any false or misleading
representations to Professionals, customers or others regarding the other Party
or the Product and will not make any representations, warranties or guarantees
with respect to the specifications, features or capabilities of the Product that
are not consistent with the applicable then-current FDA approved labeling,
package insert or other documentation accompanying or describing the Product.

--------------------------------------------------------------------------------

          Section 2.13      Product Website

          Subject to the terms and conditions of this Agreement, PediatRx hereby
grants to Apricus and its Affiliates, and Apricus and its Affiliates hereby
accept, a non-exclusive, royalty-free right and license to use the Domain Name
and the registration thereof, including the trademark and service mark
“granisol.net” and any intellectual property rights relating thereto, and all
rights to use and access, and with the approval of PediatRx pursuant to Section
2.4(b) above, modify, change or replace such content of the site associated to
the Domain Name (the “Product Website”), to the extent any such trademark,
service mark, or intellectual property rights exist as of the Effective Date or
during the Term, solely in connection with Promoting and selling the Product in
the Territory, on the terms and subject to the conditions set forth herein.
PediatRx shall retain the Domain Name registration and the hosting provider
account for the Domain Name. Any out-of-pocket costs associated with maintaining
and modifying the Product Website shall be paid by Apricus but included in the
Sales and Marketing Expenses for Apricus.

ARTICLE 3
CLINICAL AND REGULATORY AFFAIRS; DEVELOPMENT

          Section 3.1      Regulatory Approvals

          PediatRx shall properly maintain and keep current and active all
Regulatory Approvals for the Product that are in effect in the Territory as of
the Effective Date. PediatRx’s commercially reasonable expenses for state
licensing renewals and processing provided by Beckloff Associates to the extent
directly attributable to the Product sold by Apricus and its Affiliates will be
reimbursed by Apricus, with such expenses being includible as Sales and
Marketing Expenses or General and Administrative Expenses. PediatRx shall
consult with Apricus regarding any proposed supplement, amendment or alteration
to the Regulatory Approvals and shall consider Apricus’ comments in good faith;
provided that as the holder of the Product ANDA, PediatRx shall have final
decision-making authority as to whether and how to supplement, amend or
otherwise alter the Regulatory Approvals for the Product in the Territory.
PediatRx shall not have the right to, and hereby covenants that it will not,
transfer or assign any Regulatory Approval for the Product to any Third Party,
without Apricus’ prior written consent (which Apricus may withhold in its sole
discretion), except in conjunction with a permitted assignment of this Agreement
made in accordance with Section 14.9.

          Section 3.2      Compliance with Regulatory Requirements

          Unless otherwise required by law or expressly required by this
Agreement, including Section 3.1 and Section 3.4, PediatRx will be responsible
for complying with all regulatory requirements and maintaining all contacts with
Governmental Authorities with respect to the ownership of the Product ANDA,
including maintaining and updating of the Product ANDA, the reporting of any
Adverse Drug Experiences to the FDA and the filing of Promotional Materials with
the FDA.

--------------------------------------------------------------------------------

          Section 3.3      Advertising and Promotion Compliance

          In performing its duties hereunder, each party shall, and shall cause
the Apricus Sales Force or PediatRx Sales Force, as applicable, and its
employees and agents to, comply with all Legal Requirements, including the FDA’s
regulations and guidelines concerning the advertising of prescription drug
products, OPDP’s promotional guidelines, the PhRMA Code on Interactions with
Healthcare Providers, the Prescription Drug Marketing Act of 1987, as amended,
and the rules and regulations promulgated thereunder, equal employment,
non-discrimination and federal and state anti-kickback Legal Requirements, and
Legal Requirements with respect to submission of false claims to governmental or
private health care payors, which may be applicable to the activities (including
the warehousing, handling and distribution of Samples) to be performed by such
party hereunder. None of Apricus, PediatRx, the Apricus Sales Force, the
PediatRx Sales Force and either party’s employees and agents shall offer, pay,
solicit or receive any remuneration to or from Professionals in order to induce
referrals of or purchase of the Product in violation of applicable Legal
Requirements, including without limitation federal or state anti-kickback Legal
Requirements. The Apricus Sales Force and the PediatRx Sales Force shall have
been trained in compliance with applicable Legal Requirements prior to engaging
in Promotion of the Product.

          Section 3.4      Communications with Governmental Authorities

                    (a)      All communications with Governmental Authorities
concerning the Product and arising from PediatRx’s ownership of the Product ANDA
shall be the responsibility of PediatRx. PediatRx shall consult with Apricus
regarding any such communication and shall consider in good faith Apricus’
comments.

                    (b)      Each party shall within two (2) business days after
receipt of any communication from the FDA or from any other Regulatory Authority
in the Territory relating to the Product, forward a copy of the same to the
other party and reasonably respond to all inquiries by the other party relating
thereto. If a party is required by law to communicate with the FDA or with any
other Regulatory Authority in the Territory relating to the Product, then such
party shall so advise the other party within two (2) business days and provide
the other party in advance with a copy of any proposed written communication
with the FDA or any other Regulatory Authority in the Territory as soon as
reasonably practicable after preparation. Each party shall, to the extent
practicable in light of applicable Legal Requirements, have a period of at least
ten (10) days (or such shorter period as is practicable under the circumstances)
to provide comments to the other party on such communications, which comments
the other party shall use commercially reasonable efforts to incorporate into
its final communications to the extent such comments are reasonable and
consistent with applicable Legal Requirements.

          Section 3.5      Product Complaints

          Each party shall refer any oral or written Product Complaints which it
receives concerning the Product to the other party within five (5) days of its
receipt thereof; provided that all complaints concerning suspected or actual
Product tampering, contamination or mix-up shall be delivered within twenty-four
(24) hours of its receipt thereof. Neither party shall take any other action in
respect of any such complaint without the consent of the other party unless
otherwise required by Legal Requirements. The parties will collaborate to
resolve any Product Complaints. All Product Complaints shall be handled under
the SOPs in place with ICS and the Lash Group or such other third party retained
to service Product Complaints.

--------------------------------------------------------------------------------

          Section 3.6      Adverse Drug Experience Reports

                    (a)      Each party shall notify the other: (i) of all
Serious Adverse Drug Experience Reports within forty-eight (48) hours of the
time such Serious Adverse Drug Experience Report becomes known to such party
(including its employees); and (ii) of all Adverse Drug Experience Reports
within five (5) days of the time such Adverse Drug Experience Report becomes
known to such party (including its employees).

                    (b)      Responsibility for maintaining the Adverse Drug
Experience Report database shall be retained by PediatRx. PediatRx shall
maintain the Adverse Drug Experience Report database in accordance with all
applicable Legal Requirements through its contract with ICS and the Lash Group
(as may be assigned to Apricus pursuant to Section 4.4) . PediatRx shall report
Adverse Drug Experience Reports, Periodic Adverse Drug Experience Reports
(PADER) and Periodic Safety Update Reports (PSUR) in accordance with
International Conference on Harmonization Clinical Safety Data Management:
Periodic Safety Update Reports for Marketed Drugs (ICH E2C) and 21 C.F.R. §
314.80.

          Section 3.7      Recalls or Other Corrective Action

                    (a)      PediatRx shall have final decision-making authority
with respect to any recall (including recall of packaging and promotion
materials), market withdrawals or any other corrective action related to the
Product. PediatRx shall promptly consult with Apricus with respect to any such
actions proposed to be taken by PediatRx (and in all events prior to the taking
of such actions), including all actions that are reasonably likely to result in
a material adverse effect on the marketability of the Product in the Territory.
At PediatRx’s request, Apricus shall provide assistance to PediatRx in
conducting such recall, market withdrawal or other corrective action (including
retrieving Samples distributed by the Apricus Sales Force to Professionals). As
the ANDA holder, PediatRx shall be responsible for all communications with the
FDA with respect to any Product recall, market withdrawal or other corrective
action; provided that (i) PediatRx shall consult with Apricus prior to
submitting any related documentation to the FDA, (ii) PediatRx shall provide
Apricus with copies of all communications received from or submitted to the FDA
with respect to any such recall, market withdrawal or other corrective action
within two (2) business days after receipt or submission thereof and (iii)
Apricus shall be permitted to accompany PediatRx and take part in any meetings
or discussions with FDA with respect to any such recall, market withdrawal or
other corrective action.

                    (b)      With respect to any recall, market withdrawal or
corrective action with respect to Product, (i) PediatRx shall be responsible for
the out-of-pocket costs associated with such recall, market withdrawal or
corrective action to the extent relating to Product Manufactured by it, and (ii)
Apricus shall be responsible for the out-of-pocket costs associated with such
recall, market withdrawal or corrective action to the extent relating to Product
Manufactured by it. To the extent the recall, market withdrawal or corrective
action relates to Product Manufactured by both parties, the responsibility for
out-of-pocket costs associated therewith shall be equitably apportioned between
the parties based on the relative amount of Product affected that was
Manufactured by each party. For clarity, any unreimbursed costs incurred by
Apricus under this Section 3.7(b) may be included by Apricus as COGS, Sales and
Marketing Expenses or General and Administrative Expenses, as applicable.

--------------------------------------------------------------------------------

          Section 3.8      Assistance

          Each party agrees to provide to the other all reasonable assistance
and take all actions reasonably requested by the other party that are necessary
to enable the other party to comply with any Legal Requirement applicable to the
Product in the Territory. Apricus shall pay any out-of-pocket costs associated
with the activities contemplated by this Article III with respect to Product
sold by Apricus and its Affiliates, which shall be included in Sales and
Marketing Expenses or General and Administrative Expenses for Apricus, including
payments under relevant Assigned Agreements and costs of pharmacovigilance.

ARTICLE 4
MANUFACTURING AND SUPPLY; SALES

          Section 4.1      Manufacturing Transfer

                    (a)      The Assigned Agreements relating to the manufacture
and supply of the Product and the API (each, an “Assigned Manufacturing
Agreement”) shall be assigned by PediatRx in their entirety to Apricus, and
shall be assumed in their entirety by Apricus promptly following (but in no
event later than five (5) business days following) the Effective Date, pursuant
to an Assignment and Assumption Agreement to be negotiated in good faith by the
parties.

                    (b)      Promptly after the Effective Date, PediatRx shall
notify each counterparty to any Assigned Manufacturing Agreement that such
Assigned Manufacturing Agreement has been assigned to, and assumed by, Apricus,
and shall authorize and instruct such counterparty to grant Apricus access to
all technical, regulatory and other information and materials relating to the
Product that are then in the possession of such counterparty in accordance with
the applicable Assigned Manufacturing Agreement. Apricus shall be entitled to
consult with such counterparty’s technical personnel with respect to
Manufacturing activities as set forth in such Assigned Manufacturing Agreement.

          Section 4.2      Booking of Sales

          Apricus or its Affiliates shall book its sales of the Product, less
the PediatRx-Generated Sales. PediatRx or its Affiliates shall book its sales of
the Product, less the Apricus-Generated Sales.

          Section 4.3      Purchase of Samples by PediatRx

                    (a)      This Section 4.3 shall apply only in the event that
PediatRx elects to Detail Product in the Non-Exclusive Area in accordance with
Section 2.12.

--------------------------------------------------------------------------------

                    (b)      Apricus shall provide or cause to be provided to
PediatRx, as ordered by PediatRx hereunder, Apricus-Manufactured Samples to be
distributed by PediatRx solely in connection with the performance of Details or
as otherwise required by the rules, guidelines and policies applicable to any
Professional.

                    (c)      At least *** (***) days prior to the beginning of
each Agreement Quarter ending after PediatRx’s election to Detail Product in the
Non-Exclusive Area, PediatRx shall submit to Apricus a written non-binding
forecast by month of the number of units of Apricus-Manufactured Samples for the
*** (***) month period beginning with such Agreement Quarter. Such
Apricus-Manufactured Sample forecast provided by PediatRx shall be consistent
with Apricus’ Third Party Product supply agreements then in effect (the relevant
provisions of which shall be provided to PediatRx upon PediatRx’s request).
PediatRx shall place binding orders with Apricus for Apricus-Manufactured
Samples, in a mutually agreeable format, to the same extent as Apricus is
required to place binding orders for Apricus-Manufactured Samples with its Third
Party suppliers.

                    (d)      PediatRx acknowledges and agrees that
Apricus-Manufactured Samples will be delivered from the Third Party supplier
site, and will be shipped according to the terms for delivery in the Assigned
Manufacturing Agreement or successor agreement, and that title to and risk of
loss with respect to Apricus-Manufactured Samples will pass to PediatRx as set
forth in the Assigned Manufacturing Agreement or successor agreement. PediatRx
will be responsible for procuring insurance for the transport of
Apricus-Manufactured Samples from the facilities of the Third Party supplier to
the shipping address designated by PediatRx in its purchase order. PediatRx
shall be responsible for distributing the Apricus-Manufactured Samples to its
Sales Representatives in a timely manner. Apricus shall invoice PediatRx for
each shipment of Apricus-Manufactured Samples, at Apricus’ out-of-pocket cost,
payable within thirty (30) days of the invoice date. PediatRx shall be
responsible for securing the return and appropriate disposal of and reconciling
existing Sample inventories from discontinued PediatRx Sales Representatives.

                    (e)      Apricus-Manufactured Samples supplied by Apricus to
PediatRx shall be used by PediatRx solely in performing Details to Professionals
in accordance with this Agreement. Upon its receipt of any Samples, PediatRx
shall be solely responsible for accountability and compliance with the PDMA for
the PediatRx Sales Force, and other applicable Legal Requirements relating to
Samples or the distribution of same by the PediatRx Sales Force, and shall be
responsible for adherence by its Sales Representatives to such Legal
Requirements.

                    (f) PediatRx or its designee may inspect all shipments of
Apricus-Manufactured Samples and accept or reject such Samples to the extent set
forth in the applicable Assigned Manufacturing Agreement or successor agreement.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

          Section 4.4      Third Party Agreements

          For each Third Party Agreement, Apricus shall have seven (7) days
after receipt of a complete copy of such Third Party Agreement (for each, an
“Election Date”) in order to elect by delivery of written notice to PediatRx if
such Third Party Agreement shall be assigned by PediatRx to Apricus, subject to
Section 14.11. Prior to such Election Date, and following such Election Date if
Apricus has elected that such Third Party Agreement be assigned to Apricus,
PediatRx shall not amend, assign, delegate, terminate or cause to be terminated
such Third Party Agreement or any of its rights or obligations thereunder
without the prior written consent of Apricus. Apricus agrees to be responsible
for any payments required under any Retained Contract relating to the
Manufacture or Commercialization of Product in the Territory, provided that any
such payments shall be includible as COGS, Sales and Marketing Expenses or
General and Administrative Expenses. PediatRx shall not amend any Retained
Contract in a way that adversely effects Apricus or its rights under this
Agreement, provided that PediatRx shall have the right to terminate and/or not
renew any and all Retained Contracts.

ARTICLE 5
COMPENSATION

          Section 5.1      Up-Front Payments.

          Within *** (***) days after the Effective Date, Apricus shall pay to
PediatRx an up-front payment in the amount of *** Dollars ($***).

          Section 5.2      Quarterly Payments.

                    (a)      For PediatRx-Generated Net Sales. During the Term
on a quarterly basis, Apricus shall pay to PediatRx the PediatRx-Generated Net
Sales for such quarter, less the PediatRx Allocable Costs. For example, if for a
given Agreement Quarter, (i) the Allocable Percentage is ***%, meaning that
Professionals detailed by PediatRx prescribed ***% of units of Product for that
Agreement Quarter, (ii) Net Sales by Apricus and its Affiliates for that
Agreement Quarter are $***, (iii) and PediatRx Allocable Costs are $***, the
payment to PediatRx required under this paragraph (a) would be: $*** x ***% -
*** = $***. The remaining ***% of Net Sales by Apricus and its Affiliates would
be utilized in the calculation of Net Operating Income under paragraph (c)
below.

                    (b)      For Apricus-Generated Net Sales. During the Term on
a quarterly basis, PediatRx shall pay to Apricus the Apricus-Generated Net Sales
for such quarter, less the Apricus Allocable Costs. For example, if for a given
Agreement Quarter, (i) the Allocable Percentage is ***%, meaning that
Professionals detailed by PediatRx prescribed ***% of units of Product for that
Agreement Quarter, (ii) Net Sales by PediatRx and its Affiliates for that
Agreement Quarter are $***, (iii) and Apricus Allocable Costs are $***, the
payment to Apricus required under this paragraph (b) would be: $*** x ***% - ***
= $***. The payment of $*** would then be included in the Net Operating Income
calculation by Apricus under paragraph (c) below. (For reference purposes only,
the financial benefit to be derived by PediatRx for Apricus-Generated Net Sales
shall result from the value of payments made by PediatRx to Apricus pursuant to
this Section 5.2(b) being included within the definition of Net Operating Income
pursuant to Section 1.44(vi) above, which shall result in additional payments by
Apricus to PediatRx pursuant to Section 5.2(c) below.)

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

                    (c)      For Apricus Net Sales. During the Term on a
quarterly basis, Apricus shall pay to PediatRx a percentage of Net Operating
Income according to the schedule set forth below:

AGREEMENT YEAR NET OPERATING INCOME% Year 1 ***% Year 2 ***% Year 3 ***% Year 4
***% Year 5 through Year 11 ***%

                    (d)      Within thirty (30) days following the initial
availability of the Prescriber Data needed to calculate the payments required to
be made for a given Agreement Quarter pursuant to this Section 5.2, the
applicable party shall provide the other party with a statement in a mutually
agreeable format setting forth to the extent applicable:

                              (i)      Net Sales during such Agreement Quarter;

                              (ii)      PediatRx-Generated Net Sales or
Apricus-Generated Sales during such Agreement Quarter;

                              (iii)      the Allocable Percentage for such
Agreement Quarter;

                              (iv)      PediatRx Allocated Costs or Apricus
Allocated Costs for such Agreement Quarter;

                              (v)      COGS during such Agreement Quarter;

                              (vi)      Marketing and Sales Expenses during such
Agreement Quarter;

                              (vii)      General and Administrative Expenses
during such Agreement Quarter; and

                              (viii)      Net Operating Income during such
Agreement Quarter.

                    (e)      Payments required to be made under this Section 5.2
shall be paid within thirty (30) days after the initial availability of the
Prescriber Data needed to calculate the payments required to be made for a given
Agreement Quarter pursuant to this Section 5.2.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

          Section 5.3      Maintenance of Records

                    (a)      Each party agrees to keep, for a period of at least
three years after the date of entry (or such longer period as may be required by
Legal Requirements) full and accurate records maintained in accordance with such
party’s accounting practices in sufficient detail to enable a Third Party to
accurately calculate all payments, reports and similar obligations of a party
under this Agreement. Upon thirty (30) days prior written notice, such records
shall be made available by the audited party for audit by an independent
certified public accounting firm designated by the other party and reasonably
acceptable to the party whose records are to be examined. The auditor will only
examine such books and records during business hours but not more than once each
calendar year while this Agreement remains in effect and for *** years
thereafter. The fees and expenses of the auditor performing such verification
examination shall be borne by the party conducting the verification; provided,
however, that if any verification reveals that the audited party has reported
incorrectly, and the amount of such discrepancy is at least *** percent (***%)
of the aggregate amount that should have been reported for the period examined,
then the audited party shall pay the entire amount of the fees and expenses for
such verification.

                    (b)      Whenever in this Agreement a party is required to
report its costs, or is entitled to receive or obligated to make a payment based
on its costs, such costs shall be determined in accordance with generally
accepted accounting principles as applied in the United States (“GAAP”),
consistent with the terms of this Agreement. The term “out-of-pocket” costs or
expenses means cost or expenses paid to Third Parties and shall not include any
fixed costs or expenses, personnel costs or expenses, overhead costs or
expenses, or other costs or expenses of a similar nature.

          Section 5.4      Payments

          Any payments required to be made by either party under this Agreement
shall be made in United States dollars via wire transfer of immediately
available funds to such bank account as the other party shall designate in
writing prior to the date of such payment. All payments shall bear interest from
the date due until paid at a rate equal to the prime rate effective for the date
that payment was due plus five percent (5%), as quoted by the Wall Street
Journal, New York Edition, on the date such payment was due, or, if less, the
maximum rate permitted by applicable law.

ARTICLE 6
TRANSITION MATTERS

          Section 6.1      Transition Plan

          The parties have agreed to the transition plan (the “Transition Plan”)
attached as Schedule D, which contains specific events and obligations to effect
the shifting of manufacturing, promotion and sales responsibilities to Apricus
pursuant to the terms of this Agreement. The parties agree to use commercially
reasonable efforts to perform their respective obligations as set forth in the
Transition Plan within the timelines set forth therein. The parties will discuss
in good faith any changes to the Transition Plan that become required or
advisable. Except as otherwise set forth in the Transition Plan or elsewhere in
this Agreement, each party shall be responsible for its respective costs and
expenses incurred in performing the Transition Plan. The parties acknowledge
that implementation of the Transition Plan will require the cooperation or
consent of Third Parties as indicated therein, and, as a result, the timing of
such transfer is not within the sole control of the parties.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

          Section 6.2      Customer Orders

          PediatRx shall refer to Apricus any orders for Product that it
receives in the Territory which provide for delivery after the First Sales
Booking Date. From and after the First Sales Booking Date, Apricus shall be
responsible for supplying Product in fulfillment of such orders.

          Section 6.3      Rebates, Chargebacks, Discounts, Redemptions and
Returns

                    (a)      Financial responsibility for rebates, chargebacks,
discounts, co-pay redemptions under the Co-Pay Program and returns shall be
according to which party or Affiliate sold the Product that generated the
rebate, chargeback, discount, redemption or return. To the extent such
determination cannot be made by lot number, the parties shall mutually agree to
an equitable method to determine such allocation.

                    (b)      Apricus agrees to provide, without charge, up to
*** (***) bottles of Product from the purchase order placed with Therapex as
detailed in the Term Sheet (“Replacement Quantities”) to be used by PediatRx
solely for the purpose of replacing Product with limited shelf-life in the
inventory of Customers from and after the Effective Date, pursuant to contracts
or arrangements between PediatRx and Customers. The parties shall cooperate with
Customers to effect such replacement, provided that transportation and related
costs to return limited shelf-life inventory and deliver Replacement Quantities
shall be paid by PediatRx. For clarity, the Replacement Quantities shall be
managed after delivery under contracts that Apricus has with the relevant
Customer (which may be an Assigned Agreement).

          Section 6.4      Government Pricing Information.

          With respect to Product sold by Apricus and its Affiliates after the
First Sales Booking Date, Apricus will provide to PediatRx the information
reasonably requested by PediatRx to permit PediatRx to comply with its
government price reporting obligations under Legal Requirements.

          Section 6.5      Customer Service

          On and from the First Sales Booking Date through the completion of the
Term, subject to Section 6.3(b), Apricus shall assume all customer service
responsibility and provide all customer service required by its customers with
respect to the Product through the existing PediatRx contract with ICS or other
service provider retained by Apricus and Apricus shall assume all related costs
(which shall be includible as Sales and Marketing Expenses). As of the First
Sales Booking Date, and through the completion of the Term, all customer service
requests relating to the Product coming to PediatRx will be referred to ICS or
other service provider retained by Apricus.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

ARTICLE 7
TERM AND TERMINATION

          Section 7.1      Term

          The initial term of this Agreement (the “Initial Term”) shall commence
on the Effective Date and shall continue, unless terminated sooner in accordance
with this Article 7, for *** (***) years. After the Initial Term, the term of
this Agreement shall automatically renew for successive *** periods (each a
“Renewal Term”), unless terminated sooner in accordance with this Article 7 and
unless either party provides written notice to the other party of non-renewal at
least thirty (30) days prior to the end of the Initial Term or any Renewal Term.

          Section 7.2      Early Termination

                    (a)     Apricus may terminate this Agreement for any reason
upon ninety (90) days’ prior written notice to PediatRx.

                    (b)      Apricus may terminate this Agreement immediately
upon written notice to PediatRx in the event of any action taken or objection
raised by any Governmental Authority that prevents Apricus from performing its
obligations under this Agreement or otherwise makes such activity unlawful.

          Section 7.3      Termination for Cause

          Either party may terminate this Agreement, effective at any time after
providing sixty (60) days written notice and an opportunity to cure during such
sixty (60)-day period in the event of a material failure of the other party to
comply with its material obligations contained in this Agreement. If such cure
is effected within such period, such notice with respect to such termination
shall be null and void.

          Section 7.4      Termination for Bankruptcy or Force Majeure

          To the extent permitted by law, each party will have the right to
terminate this Agreement immediately upon notice to the other party, in the
event of either of the following:

                    (a)      The filing of a petition by the other party under
the United States Bankruptcy Code, except Chapter 11 of the United States
Bankruptcy Code; or

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

                    (b)      Any Force Majeure Event affecting the other party
beyond the other party’s control which lasts for a period of at least six (6)
months and which is of sufficient intensity to interrupt or prevent the carrying
out of such other party’s material obligations under this Agreement during such
period; provided that there shall be no such termination right in the event of a
Force Majeure Event relating to Manufacturing of Product.

          Section 7.5      Force Majeure

          Any Force Majeure Event of the type described in Section 14.7
affecting a party hereunder shall entitle the other party hereto, at any time
after the expiry of the period of six (6) months specified therein and upon
sixty (60) days written notice given after such six (6)-month period (such
notice being null and void if the Force Majeure Event is discontinued during
such sixty (60)-day period), in addition to the right to terminate this
Agreement under Section 7.4, the right to continue the Agreement in full force
and effect without modification. In no circumstances will either party be liable
to the other for its inability to perform under this Agreement due to any such
Force Majeure Event.

          Section 7.6      Effect of Termination

                    (a)      No additional payment obligations arising under
Article 5 hereof shall accrue after the date of expiration or termination of
this Agreement; provided, however, that expiration or termination of this
Agreement shall not relieve either party of any obligations accruing prior to
such expiration or termination (including, without limitation, accrued payment
obligations). Certain provisions of this Agreement by their terms continue after
the expiration or termination of this Agreement, including Section 3.6, Section
3.7, Section 3.8, Section 5.3, Section 5.4, Section 6.3, Section 6.4, Section
7.6, Section 8.3, and Article 10, Article 11, Article 12, Article 13 and Article
14. In addition, any other provisions required to interpret and enforce the
parties’ rights and obligations under this Agreement shall also survive, but
only to the extent required for the full observation and performance of this
Agreement.

                    (b)      Except as indicated in Section 7.5, expiration or
termination of this Agreement shall be without prejudice to (i) any remedies
which any party may then or thereafter have hereunder or at law or in equity;
and (ii) a party’s right to receive any payment accrued under the Agreement
prior to the termination date but which became payable thereafter; and (iii)
either party’s right to obtain performance of any obligations provided for in
this Agreement which survive termination by their terms or by a fair
interpretation of this Agreement. Except as expressly set forth herein, the
rights to terminate as set forth herein shall be in addition to all other rights
and remedies available under this Agreement, at law, or in equity or otherwise.

                    (c)      Upon expiration or termination of this Agreement,
all licenses granted by PediatRx to Apricus pursuant to Section 2.7 shall
automatically terminate and revert to PediatRx.

                    (d)      Subject to Section 7.6(f), upon the expiration or
termination of this Agreement pursuant to this Article 7, each party shall
promptly transfer and return to the other party all Proprietary Information of
the other party (provided that each party may keep one copy of such Proprietary
Information for archival purposes only). Upon the expiration or termination of
this Agreement, Apricus shall, if requested by PediatRx, provide to PediatRx all
Promotional Materials in Apricus’ possession (including electronic files of all
Promotional Materials) at Apricus’ out-of-pocket cost for printing and
delivering such materials; provided, however, that Apricus shall, unless
otherwise requested by PediatRx, destroy any printed copies of Promotional
Materials bearing the Apricus Trademarks and may remove the Apricus Trademarks
from electronic files of Promotional Materials.

--------------------------------------------------------------------------------

                    (e)      Upon the expiration or termination of this
Agreement pursuant to this Article 7, other than termination by Apricus pursuant
to Section 7.3, PediatRx may, but is not obligated to, purchase from Apricus, at
Apricus’ cost (as determined pursuant to this Agreement) all remaining Product
inventory, including Samples. In the event of any purchase of inventory from
Apricus pursuant to this Section 7.6(e), the parties shall negotiate in good
faith as to an equitable treatment with respect to liability arising out of
sales of such inventory by or on behalf of PediatRx.

                    (f)      In the event of the expiration or termination of
this Agreement, other than termination by Apricus pursuant to Section 7.3, at
PediatRx’s sole discretion, Apricus shall, as promptly as practicable (and in
any event within 60 days, unless a shorter period is specified below) after such
expiration or termination perform any or all of the following (at PediatRx’s
option): (i) upon PediatRx’s written request, assign to PediatRx, subject to
Section 14.11, any or all Assigned Agreements and/or Assigned Manufacturing
Agreements and any or all other contracts with vendors to the extent such
contracts are necessary for PediatRx to take over responsibility for the
Manufacture, Promotion and sales of Product in the Territory; and (ii) take such
other actions and execute such other instruments, assignments and documents as
may be necessary to effect, evidence, register and record any transfer,
assignment or other conveyance of rights under this Section 7.6(f) elected by
PediatRx to PediatRx.

                    (g)      Upon any termination of this Agreement by PediatRx
prior to the end of the Initial Term, other than termination by PediatRx
pursuant to Section 7.3, PediatRx shall have the obligation on a qu’arterly
basis to pay Apricus a percentage of Net Operating Income related to the Product
in the Territory according to the schedule set forth below:

TERMINATION IN
AGREEMENT YEAR NET OPERATING
INCOME % Year 0-7 ***% for *** years
from termination Year 8 ***% for *** years
from termination Year 9 ***% for *** years
from termination Year 10 ***% for *** years
from termination

          The reporting, timing for payment, currency and related obligations of
PediatRx shall be the same as those applicable to Apricus under Article 5
mutatis mutandis.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

          Section 8.1      Representations and Warranties of PediatRx

          PediatRx hereby represents and warrants to Apricus as of the date
hereof as follows:

                    (a)      Organization. PediatRx (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada, and (ii) has all necessary corporate power and corporate authority to
own its properties and to conduct its business, as currently conducted.

                    (b)      Authorization. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are
within the corporate power of PediatRx, have been duly authorized by all
necessary corporate proceedings of PediatRx, and this Agreement has been duly
executed and delivered by PediatRx.

                    (c)      No Conflict. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with all applicable terms and conditions hereof do not: (i) conflict
with or result in a breach of any provision of PediatRx’s organizational
documents; (ii) result in a material breach of any material agreement to which
PediatRx is party (subject to Section 14.11); (iii) result in a violation of any
Order to which PediatRx is subject; (iv) except as expressly contemplated by
this Agreement, require PediatRx to obtain any material approval or consent from
any Governmental Authority or Third Party other than those consents and
approvals which have been obtained prior to the date hereof; or (v) violate any
Legal Requirement applicable to PediatRx in any material respect.

                    (d)      Enforceability. This Agreement constitutes the
valid and binding obligation of PediatRx, enforceable against PediatRx in
accordance with its terms, subject to bankruptcy, reorganization, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general and
to general principles of equity (regardless of whether considered in a
proceeding in equity or an action at law).

                    (e)      Broker. PediatRx has not employed any broker,
finder, or agent with respect to this Agreement or the transactions contemplated
hereby.

                    (f)      PediatRx Intellectual Property. To the knowledge of
PediatRx, the Manufacture, Promotion, importation, distribution and sale of
Product in the Territory in accordance with this Agreement will not infringe any
patents, trademarks or other intellectual property rights of any Third Party;
provided, that PediatRx makes no representation as to the Apricus Trademarks.
PediatRx has the right, power and authority to grant the licenses granted by it
hereunder. PediatRx and its Affiliates own or Control no patents or patent
applications as of the Effective Date, a license to which (with respect to
patent applications, if patents are issued) is necessary for Apricus to Promote,
import, distribute or sell Product in the Territory or Manufacture Product for
importation, distribution or sale in the Territory. All trademarks and other
intellectual property rights used by PediatRx to Promote, import, distribute or
sell Product in the Territory or Manufacture Product for importation,
distribution or sale in the Territory prior to the Effective Date are included
in the PediatRx Trademarks and Technology licensed to Apricus hereunder.
PediatRx has not received any written claim or demand from any Third Party, and
to the knowledge of PediatRx, Therapex has not received any written claim or
demand from any Third Party, alleging that any infringement, violation or
misappropriation of such Third Party’s intellectual property rights has occurred
as a result of the Manufacture, Promotion, importation, distribution or sale of
any Product in the Territory. PediatRx is not aware of any actual, alleged or
threatened infringement, violation or misappropriation by a Third Party of any
PediatRx intellectual property rights covering a Product or its uses.

--------------------------------------------------------------------------------

                    (g)      Litigation. There is no litigation, arbitration
proceeding, governmental investigation, action or claim of any kind, pending or,
to the knowledge of PediatRx, threatened, by or against PediatRx or any of its
Affiliates relating to the Product or which would reasonably be expected to
materially affect PediatRx’s ability to perform its obligations hereunder, or
Apricus’ ability to exercise its rights hereunder, nor, to PediatRx’s knowledge,
is any litigation, arbitration proceeding, governmental investigation, action or
claims of any kind, pending or, to the knowledge of PediatRx, threatened, by or
against Therapex or its Affiliates relating to the Product. PediatRx is not a
party to any litigation regarding any claim of product liability or damage to
person (including death) or property resulting from the use or consumption of a
Product in the Territory, nor has PediatRx received any written communication
threatening any such litigation.

                    (h)      Documentation. PediatRx has made available to
Apricus copies of substantially all clinical data and reports, regulatory
correspondence and filings, medical information, intellectual property,
manufacturing and quality information related to the Product in PediatRx’s
possession that have been requested by Apricus in the course of Apricus’ due
diligence investigation of the Product.

                    (i)      Generic Drug Act. Pursuant to the Generic Drug
Enforcement Act of 1992, 21 U.S.C. § 335a, as may be amended or supplemented
(the “Generic Drug Act”),

                              (i)      none of PediatRx, its Affiliates, or any
Person under its direction or control is currently debarred by the FDA under the
Generic Drug Act;

                              (ii)      none of PediatRx, its Affiliates, or any
Person under its direction or control is currently using or will use in any
capacity in connection with the Product any Person that is debarred by FDA under
the Generic Drug Act; and

                              (iii)      there have been no convictions of
PediatRx, its Affiliates, or any Person under its direction or control for any
of the types of crimes set forth in the Generic Drug Act within the five years
prior to the Effective Date.

                    (j)      Legal Requirements. None of PediatRx, its
Affiliates, or any Person under its direction or control is currently excluded
from a federal or state health care program under Sections 1128 or 1156 of the
Social Security Act, 42 U.S.C. §§ 1320a-7, 1320c-5 as may be amended or
supplemented. None of PediatRx, its Affiliates, or Person under its direction or
control is otherwise currently excluded from contracting with the federal
government. None of PediatRx, its Affiliates, or Person under its direction or
control is otherwise currently excluded, suspended, or debarred from any federal
or state program. PediatRx shall immediately notify Apricus if, at any time
during the Term, PediatRx, its Affiliates, or any Person under its direction or
control is convicted of an offense that would subject it or Apricus to
exclusion, suspension or debarment from any federal or state program. To
PediatRx’s knowledge, the Manufacture, Promotion, importation, distribution and
sale of the Product in the Territory has been in material compliance with all
Legal Requirements.

--------------------------------------------------------------------------------

                    (k)      Product ANDA. PediatRx has not committed fraud in
relation to the filing or acquisition of the Product ANDA or used unfair methods
of competition in connection with such filing or acquisition or maintenance,
including, in either case, in connection with any data supplied by PediatRx to
the FDA. The parties acknowledge that a breach of this representation is a
material failure of a material obligation and is not subject to cure. To
PediatRx’s knowledge, the data regarding the efficacy, safety, chemistry,
manufacturing and control of the Product contained in the Product ANDA and other
regulatory filings submitted to the FDA in support of obtaining and maintaining
marketing approval of the Product are complete and accurate in all material
respects. To PediatRx’s knowledge, the Product ANDA and other regulatory filings
submitted to the FDA in support of marketing approval for the Product do not
contain any material misstatement of a material fact related to safety or
efficacy nor omit to state any material fact in PediatRx’s possession related to
safety or efficacy of the Product. PediatRx has not received any written
communication from FDA stating that any Post-Marketing Development activities
are required by the FDA as a condition to maintenance of the Product ANDA.
PediatRx has not received notice from any Governmental Authority (i) requiring
or recommending any recall, market withdrawal or other corrective action with
respect to Product or (ii) suspending or revoking, or threatening to suspend or
revoke, any Regulatory Approval relating to Product; nor has any Third Party
notified PediatRx of receipt of any such notice from any Governmental Authority
relating to Product. PediatRx has no plans to initiate any recall, market
withdrawal or other corrective action with respect to Product.

                    (l)     Third Party Agreements. PediatRx is not in material
breach of any Assigned Agreement, and has not submitted to any Third Party any
notice (written or oral) to the effect that the Third Party is in breach of any
such Assigned Agreement. PediatRx has not received from a Third Party any notice
(written or oral) to the effect that PediatRx is in breach of any Assigned
Agreement. To PediatRx’s knowledge, no Third Party counterparty to any Assigned
Agreement is in breach of the applicable Assigned Agreement. Each Assigned
Agreement is legal, valid, binding, enforceable and in full force and effect in
all material respects subject to bankruptcy, reorganization, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general and
to general principles of equity (regardless of whether considered in a
proceeding in equity or an action at law). True, correct and complete copies of
the Assigned Agreements have been delivered to Apricus, including all waivers,
modifications and amendments. Other than the Retained Contracts, the Assigned
Agreements represent all agreements to which PediatRx is a party relating to the
Manufacture, Promotion, importation, distribution or sale of Product in the
Territory.

                    (m)      Inventory.

                              (i)      Except as disclosed in Schedule E,
PediatRx has no inventory of Product as of the Effective Date.

--------------------------------------------------------------------------------

                              (ii)      Since January 1, 2012, PediatRx has not
(A) materially altered its distribution practices or terms with respect to the
Product, (B) altered its activities and practices with respect to inventory
levels of the Product maintained at the wholesale, chain, institutional or
retail levels in any material respect, or (C) experienced abnormally high levels
of returns of the Product when compared to historical norms.

                              (iii)      Since January 1, 2012, no firm orders
have been placed or deemed to have been placed for Product or API other than the
purchase order placed with Therapex as detailed in the Term Sheet for which
Apricus has agreed to assume the payment liability.

          Section 8.2      Representations and Warranties of Apricus

          Apricus hereby represents and warrants to PediatRx as of the date
hereof as follows:

                    (a)      Organization. Apricus (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Nevada, and (ii) has all necessary corporate power and corporate authority to
own its properties and to conduct its business, as currently conducted.

                    (b)      Authorization. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby are
within the corporate power of Apricus, have been duly authorized by all
necessary corporate proceedings of Apricus, and this Agreement has been duly
executed and delivered by Apricus.

                    (c)      No Conflict. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby in
accordance with all applicable terms and conditions hereof do not: (i) conflict
with or result in a breach of any provision of Apricus’ organizational
documents; (ii) result in a material breach of any material agreement to which
Apricus is party; (iii) result in a violation of any Order to which Apricus is
subject; (iv) require Apricus to obtain any material approval or consent from
any Governmental Authority or Third Party other than those consents and
approvals which have been obtained prior to the date hereof; or (v) violate any
Legal Requirement applicable to Apricus in any material respect.

                    (d)      Enforceability. This Agreement constitutes the
valid and binding obligation of Apricus, enforceable against Apricus in
accordance with its terms, subject to bankruptcy reorganization, insolvency and
other similar laws affecting the enforcement of creditors’ rights in general and
to general principles of equity (regardless of whether considered in a
proceeding in equity or an action at law).

                    (e)      Broker. Apricus has not employed any broker or
finder with respect to this Agreement or the transactions contemplated hereby.

                    (f)      Generic Drug Act. Pursuant to the Generic Drug Act,

                              (i)      none of Apricus, its Affiliates, or any
Person under its direction or control is currently debarred by the FDA under the
Generic Drug Act;

--------------------------------------------------------------------------------

                              (ii)      none of Apricus, its Affiliates, or any
Person under its direction or control is currently using or will use in any
capacity in connection with the Product any Person that is debarred by FDA under
the Generic Drug Act; and

                              (iii)      there have been no convictions of
Apricus, its Affiliates, or any Person under its direction or control for any of
the types of crimes set forth in the Generic Drug Act within the five years
prior to the Effective Date.

                    (g)      Legal Requirements. None of Apricus, its
Affiliates, or any Person under its direction or control is currently excluded
from a federal or state health care program under Sections 1128 or 1156 of the
Social Security Act, 42 U.S.C. §§ 1320a-7, 1320c-5 as may be amended or
supplemented. None of Apricus, its Affiliates, or any Person under its direction
or control is otherwise currently excluded from contracting with the federal
government. None of Apricus, its Affiliates, or Person under its direction or
control is otherwise currently excluded, suspended, or debarred from any federal
or state program. Apricus shall immediately notify PediatRx if, at any time
during the Term, Apricus, its Affiliates, or any Person under its direction or
control is convicted of an offense that would subject it or PediatRx to
exclusion, suspension, or debarment from any federal or state program.

          Section 8.3      Warranty Disclaimer

          EXCEPT AS EXPRESSLY PROVIDED HEREIN, EACH PARTY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE PRODUCT AND THIS AGREEMENT,
INCLUDING THE WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE.

ARTICLE 9
INTELLECTUAL PROPERTY MATTERS

          Section 9.1      Intellectual Property Prosecution and Maintenance

          PediatRx shall use commercially reasonable efforts to prosecute and
maintain the PediatRx Product Trademarks. PediatRx shall keep Apricus reasonably
informed regarding material developments relating to the prosecution,
maintenance or enforcement of PediatRx’s intellectual property rights related to
any Product inside the Territory that would reasonably be expected to have a
material impact on PediatRx’s intellectual property rights related to the
Product in the Territory.

          Section 9.2      Infringement

                    (a)      If either party shall learn of a claim or assertion
that the Manufacture, Promotion, importation, distribution or sale of a Product
in the Territory infringes or otherwise violates the intellectual property
rights of any Third Party or that any Third Party violates the intellectual
property rights owned or Controlled by (i) PediatRx in the PediatRx Trademarks
in the Territory or (ii) Apricus in the Apricus Trademarks in the Territory,
then the party becoming so informed shall promptly, but in all events within
fifteen (15) days thereof, notify the other party to this Agreement of the claim
or assertion.

--------------------------------------------------------------------------------

                    (b)      If warranted in the opinion of PediatRx, after
consultation with Apricus, PediatRx shall have the right to take such legal
action (“Enforcement Action”) as is advisable in PediatRx’s opinion to restrain
infringement of the PediatRx Trademarks in the Territory. PediatRx will have the
right to institute the Enforcement Action in its own name using counsel of its
choice and, except as otherwise set forth in this Agreement, with the right to
control the course of such Enforcement Action. Apricus shall cooperate fully
with, and as reasonably requested by, PediatRx in any Enforcement Action, and
PediatRx shall reimburse Apricus for its out-of-pocket expenses incurred in
providing such cooperation. Apricus may be represented by counsel of its own
selection at its own expense in any Enforcement Action. PediatRx shall keep
Apricus reasonably informed regarding material developments relating to any
Enforcement Action (including by making its outside counsel available to
participate in periodic status calls); provided, however, that PediatRx shall
obtain Apricus’ consent (which Apricus will not unreasonably withhold) in
advance of the grant of any license, covenant not to sue, right of reference,
right of supply, other intellectual property right or other settlement in any
Enforcement Action. If PediatRx elects in writing not to bring or defend an
Enforcement Action with respect to any Product in the Territory within ninety
(90) days following a notification pursuant to Section 9.2(a), or if PediatRx
fails to bring or defend an Enforcement Action or take other reasonable action
to protect the PediatRx Product Trademarks in the Territory from such
infringement, or to abate such infringement, then Apricus shall have the right,
at its sole discretion, to institute an Enforcement Action in its own name using
counsel of its choice, at its own expense, and, except as otherwise set forth in
this Agreement, with the right to control the course of such Enforcement Action
(the “Apricus Step-In Rights”). PediatRx shall cooperate fully with, and as
reasonably requested by, Apricus in any such Enforcement Action, including
joining such Enforcement Action if necessary to maintain the Enforcement Action,
and Apricus shall reimburse PediatRx for its out-of-pocket expenses incurred in
providing such cooperation. PediatRx shall have the right to join and
participate in the Enforcement Action whether or not such joinder is requested
by Apricus. Apricus shall keep PediatRx reasonably informed regarding material
developments relating to any such Enforcement Action (including by making its
outside counsel available to participate in periodic status calls). PediatRx may
be represented by counsel of its own selection at its own expense in any
Enforcement Action brought by Apricus pursuant to the Apricus Step-In Rights.
Any recovery received by a party as a result of any Enforcement Action shall be
used first to reimburse the parties for their costs and expenses (including
attorneys’ and professional fees) incurred in connection with such Enforcement
Action (and not previously reimbursed). Any remaining amounts, shall be shared
by the parties in accordance with their then-current share of Net Operating
Income.

                    (c)      If warranted in the opinion of Apricus, Apricus
shall take such legal action as is advisable in Apricus’ opinion to restrain
such infringement of the Apricus Trademarks. PediatRx shall cooperate fully
with, and as requested by, Apricus in Apricus’ attempt to restrain such
infringement, and Apricus shall reimburse PediatRx for its out-of-pocket
expenses incurred in providing such cooperation. PediatRx may be represented by
counsel of its own selection at its own expense in any suit or proceeding
brought to restrain such infringement, but Apricus shall have the right to
control the suit or proceeding.

--------------------------------------------------------------------------------

ARTICLE 10
INDEMNIFICATION; LIMITS ON LIABILITY

          Section 10.1      Indemnification

                    (a)      Indemnification by Apricus. Apricus hereby agrees
to save, defend, indemnify and hold harmless PediatRx, its Affiliates and their
respective officers, directors, employees, consultants and agents (the “PediatRx
Indemnitees”), from and against any and all losses, damages, liabilities,
expenses and costs, including reasonable legal expense and attorneys’ fees
(“Losses”), to which any PediatRx Indemnitee may become subject as a result of
any claim, demand, action or other proceeding by any Third Party to the extent
such Losses arise directly or indirectly out of: (i) the development,
Manufacture, Promotion, importation, distribution or sale of Product by or on
behalf of Apricus or any of its Affiliates or Third Party sublicensees; (ii) the
gross negligence or willful misconduct of any Apricus Indemnitee (defined
below); or (iii) the breach by Apricus of any warranty, representation, covenant
or agreement made by it in this Agreement; except, in each case, to the extent
such Losses result from (A) the gross negligence or willful misconduct of any
PediatRx Indemnitee, (B) the breach by PediatRx of any warranty, representation,
covenant or agreement made by it in this Agreement, (C) the Manufacture of any
Product by or on behalf of PediatRx or (D) any claim made by any Third Party
that the Manufacture, Promotion, importation, distribution or sale of Product by
or on behalf of PediatRx infringed or misappropriated the patent, trademark or
other intellectual property rights of such Third Party, except with respect to
any such claim relating to the Apricus Trademarks.

                    (b)      Indemnification by PediatRx. PediatRx hereby agrees
to save, defend, indemnify and hold harmless Apricus, its Affiliates and their
respective officers, directors, employees, consultants and agents (the “Apricus
Indemnitees”), from and against any and all Losses to which any Apricus
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly or
indirectly out of: (i) the development, Manufacture, Promotion, importation,
distribution or sale of Product or by or on behalf of PediatRx or any of its
Affiliates or Third Party licensees; or (ii) the gross negligence or willful
misconduct of any PediatRx Indemnitee; (iii) the breach by PediatRx of any
warranty, representation, covenant or agreement made by it in this Agreement; or
(iv) any claim made by any Third Party that the Manufacture, Promotion,
importation, distribution or sale of the Product by PediatRx infringed or
misappropriated the patent, trademark, or other intellectual property rights of
such Third Party, except with respect to any claim relating to the Apricus
Trademarks; except, in each case, to the extent such Losses result from (A) the
gross negligence or willful misconduct of any Apricus Indemnitee, (B) the breach
by Apricus of any warranty, representation, covenant or agreement made by it in
this Agreement or (C) the Manufacture of any Product by or on behalf of Apricus.

                    (c)      Procedure. In the event a Party seeks
indemnification under Section 10.1(a) or Section 10.1(b), it shall inform the
other party (the “Indemnifying Party”) of a claim as soon as reasonably
practicable after such party (the “Indemnified Party”) receives notice of the
claim (it being understood and agreed, however, that the failure by an
Indemnified Party to give notice of a claim as provided in this Section 10.1(c)
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement except and only to the extent that such Indemnifying Party is
actually damaged as a result of such failure to give notice), shall permit the
Indemnifying Party to assume direction and control of the defense of the claim
(including the right to settle the claim solely for monetary consideration), and
shall cooperate as requested (at the expense of the Indemnifying Party) in the
defense of the claim. The Indemnifying Party shall not agree to any settlement
of such action, suit, proceeding or claim or consent to any judgment in respect
thereof that does not include a complete and unconditional release of the
Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party (except monetary damages to be
satisfied in full by the Indemnifying Party) or that acknowledges fault by the
Indemnified Party; in each case, without the prior written consent of the
Indemnified Party.

--------------------------------------------------------------------------------

          Section 10.2      Limitation of Damages

          The indemnification obligations of a party under Section 10.1 and the
liability of a party for all damages whatsoever arising out of or related to
this Agreement and the instruments and agreements contemplated hereby and the
transactions contemplated hereby and thereby shall be limited as follows:

  (i)

Cap. The aggregate liability of a party shall not exceed the amounts actually
received by PediatRx from Apricus in the *** (***) month period prior to the
date upon which the relevant claim arises.

        (ii)

Basket. A party shall only be liable if and to the extent that an individual
claim exceeds *** Dollars (US$***).

        (iii)

Insurance. A party shall not be liable to the extent an Indemnified Party or the
other party receives payment from any insurer or other Third Party.

        (iv)

Failure to Mitigate. A party shall not be liable to the extent that an
Indemnified Party or the other party had the commercially reasonable
opportunity, but failed, in good faith to mitigate such damages.

        (v)

Willful Misconduct. A party shall not be liable to the extent that an
Indemnified Party or the other party caused, by gross negligence or willful
misconduct, the claim or loss.

        (vi)

No Consequential Damages. NEITHER APRICUS NOR PEDIATRX (WHICH FOR THE PURPOSES
OF THIS Section 10.2 SHALL INCLUDE THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS) SHALL HAVE ANY LIABILITY TO THE OTHER FOR ANY
PUNITIVE DAMAGES, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
INCLUDING LOST SALES OR LOST PROFITS, RELATING TO OR ARISING FROM THIS
AGREEMENT, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH
LIMITATION SHALL NOT APPLY IN THE CASE OF EITHER PARTY'S INDEMNIFICATION
OBLIGATIONS UNDER Section 10.1 OR IN THE CASE OF FRAUD OR WILLFUL MISCONDUCT.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

ARTICLE 11
CONFIDENTIALITY AND PUBLICITY

          Section 11.1      Proprietary Information

          Pursuant to this Agreement, a party receiving Proprietary Information
from the other, directly or indirectly, will treat such Proprietary Information
as confidential, will use such Proprietary Information only for the purposes of
this Agreement and will not disclose, and will take all reasonable precautions
to prevent the disclosure of, such Proprietary Information to (a) any of its
officers, directors, managers, equity holders, employees, agents,
representatives, Affiliates or consultants, except those who need to know such
Proprietary Information and who are bound by a like obligation of
confidentiality or (b) to Third Parties.

          Section 11.2      Disclosures Required by Law

          In the event the recipient party is required under applicable Legal
Requirements to disclose Proprietary Information of the disclosing party to any
Governmental Authority to obtain any Regulatory Approval for the Product, is
required to disclose Proprietary Information in connection with bona fide legal
process (including in connection with any bona fide dispute hereunder) or is
required to disclose Proprietary Information under the rules of the securities
exchange upon which its securities are traded, the recipient party may do so
only if it limits disclosure to that purpose after giving the disclosing party
prompt written notice of any instance of such a requirement in reasonable time
for the disclosing party to attempt to object to or to limit such disclosure. In
the event of disclosures required under applicable Legal Requirements, the
recipient party shall cooperate with the disclosing party as reasonably
requested thereby.

          Section 11.3      Publicity

          The parties have agreed upon the form and content of a joint press
release to be issued by the parties promptly following the execution of this
Agreement. Once such press release or any other written statement is approved
for disclosure by both parties, either party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other party. Any other publicity, news release, public comment or other public
announcement, whether to the press, to stockholders, or otherwise, relating to
this Agreement, shall first be reviewed and approved by both parties, except no
such approval shall be required for such publicity, news release, public comment
or other public announcement which, in accordance with the advice of legal
counsel to the party making such disclosure, is required by law or for
appropriate market disclosure; provided, however, that each party shall be
entitled to refer publicly to the relationship of the parties reflected in this
Agreement in a manner that is consistent with the joint press release issued by
the parties. For clarity, any party making any announcement which is required by
law will, unless prohibited by law, give the other party an opportunity to
review the form and content of such announcement and comment before it is made.
The parties shall work together to coordinate filings with governmental
agencies, including the United States Securities and Exchange Commission, as to
the contents and existence of this Agreement as the parties shall reasonably
deem necessary or appropriate and each party shall provide the other party an
opportunity to comment on any proposed filings, including redactions thereto.

--------------------------------------------------------------------------------

          Section 11.4      Survival

          The provisions of this Article 11 shall survive termination of this
Agreement and shall remain in effect until a date five (5) years after the Term
of this Agreement.

ARTICLE 12
NOTICES

          Section 12.1      Notices

          All notices required or permitted hereunder shall be given in writing
and sent by facsimile transmission (with a copy sent by first-class mail), or
mailed postage prepaid by certified or registered mail (return receipt
requested), or sent by a nationally recognized express courier service, or
hand-delivered at the following address or such other address provided by a
party by written notice in accordance with this section:

If to Apricus:

Apricus Biosciences, Inc.
11975 El Camino Real, Suite 300
San Diego, California 92130
Attention: General Counsel
Fax No.: (858) 866-0482

With a copy to (which shall not constitute notice hereunder):

Duane Morris, LLP
101 W. Broadway, Suite 900
San Diego, California 92101
Attention: David A. Charapp
Fax No.: (619) 933-3283

If to PediatRx:

Life Science Legal
214 S. Spring Street
Independence, MO 64050
Attention: Randall Pratt
Fax No.: (816) 461-6902

With copies sent via e-mail (which shall not constitute notice hereunder):

--------------------------------------------------------------------------------


  Dr. Cameron Durrant Email : cdurrant@pediatrx.com     Email :
camerondurrant@yahoo.com         Mr. David Tousley Email : dtousley@pediatrx.com
    Email : davidtousley@yahoo.com

          All notices shall be deemed made upon receipt by the addressee as
evidenced by the applicable written receipt.

ARTICLE 13
INSURANCE

          Section 13.1      Insurance

          During the Term and for a period of *** (***) years after any
expiration or termination of this Agreement, each party shall maintain (i) a
commercial general liability insurance policy or policies with minimum limits of
$*** per occurrence and $*** in the aggregate on an annual basis and (ii) a
product liability insurance policy or policies with minimum limits of $*** per
occurrence and $*** in the aggregate on an annual basis. Upon request, each
party shall provide certificates of insurance to the other evidencing the
coverage specified herein. Neither party’s liability to the other is in any way
limited to the extent of its insurance coverage.

ARTICLE 14
MISCELLANEOUS

          Section 14.1      Headings

          The titles, headings or captions and paragraphs in this Agreement are
for convenience only and do not define, limit, extend, explain or describe the
scope or extent of this Agreement or any of its terms or conditions and
therefore shall not be considered in the interpretation, construction or
application of this Agreement.

          Section 14.2      Severability

          In the event that any of the provisions or a portion of any provision
of this Agreement is held to be invalid, illegal, or unenforceable by a court of
competent jurisdiction or a governmental authority, such provision or portion of
provision will be construed and enforced as if it had been narrowly drawn so as
not to be invalid, illegal, or unenforceable, and the validity, legality, and
enforceability of the enforceable portion of any such provision and the
remaining provisions will not be adversely affected thereby.

          Section 14.3      Entire Agreement

          This Agreement, together with the schedules hereto, all of which are
incorporated by reference, contains all of the terms agreed to by the parties
regarding the subject matter hereof and supersedes any prior agreements,
understandings, or arrangements between them, whether oral or in writing.

***Confidential Information, indicated by [***], has been omitted by this filing
and filed separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

          Section 14.4      Amendments

          This Agreement may not be amended, modified, altered, or supplemented
except by means of a written agreement or other instrument executed by both of
the parties hereto. No course of conduct or dealing between the parties will act
as a modification or waiver of any provisions of this Agreement.

          Section 14.5      Counterparts; Execution

          This Agreement may be executed in any number of counterparts, each of
which will be deemed an original as against the party whose signature appears
thereon, but all of which taken together will constitute but one and the same
instrument. Signatures to this Agreement transmitted by facsimile, by email in
“portable document format” (“.pdf”) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.

          Section 14.6      Waiver

          The failure of either party to enforce or to exercise, at any time or
for any period of time, any term of or any right arising pursuant to this
Agreement does not constitute, and will not be construed as, a waiver of such
term or right, and will in no way affect that party’s right later to enforce or
exercise such term or right.

          Section 14.7      Force Majeure

          In the event of any failure or delay in the performance by a party of
any provision of this Agreement due to acts beyond the reasonable control of
such party (such as, for example, fire, explosion, strike or other difficulty
with workmen, shortage of transportation equipment, accident, act of God,
declared or undeclared wars, acts of terrorism, or compliance with or other
action taken to carry out the intent or purpose of any law or regulation, but
not any failure of such party to perform under a Third Party Agreement) (a
“Force Majeure Event”), then such party shall have such additional time to
perform as shall be reasonably necessary under the circumstances. In the event
of such failure or delay, the affected party will use its diligent efforts,
consistent with sound business judgment and to the extent permitted by law, to
correct such failure or delay as expeditiously as possible. In the event that a
party is unable to perform by a reason described in this Section 14.7, its
obligation to perform under the affected provision of this Agreement shall be
suspended during such time of nonperformance.

          Neither party shall be liable hereunder to the other party nor shall
be in breach for failure to perform its obligations caused by a Force Majeure
Event. In the case of any such event, the affected party shall promptly, but in
no event later than ten (10) days of its occurrence, notify the other party
stating the nature of the condition, its anticipated duration and any action
being taken to avoid or minimize its effect. Furthermore, the affected party
shall keep the other party informed of the efforts to resume performance. After
sixty (60) days of such inability to perform, the parties agree to meet and in
good faith discuss how to proceed. In the event that the affected party is
prevented from performing its obligations pursuant to this Section 14.7 for a
period of six (6) months, the other party shall have the right to terminate this
Agreement pursuant to the provisions of Section 7.4.

--------------------------------------------------------------------------------

          Section 14.8      Successors and Assigns

          Subject to Section 14.9, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns permitted under this Agreement.

          Section 14.9      Assignment

          This Agreement and the rights granted herein shall not be assignable
(or otherwise transferred) by either party hereto without the prior written
consent of the other party. Any attempted assignment without consent shall be
void. Notwithstanding the foregoing, a party may transfer, assign or delegate
its rights and obligations under this Agreement without consent to (a) an
Affiliate reasonably capable of performing such party’s obligations under this
Agreement or (b) a successor to all or substantially all of the business or
assets of the assigning party to which this Agreement relates, whether by sale,
merger, consolidation, acquisition, transfer, operation of law or otherwise.
Neither party shall knowingly engage any Third Party appearing on the FDA’s
debarment list or the list of excluded individuals/entities of the Office of
Inspector General of the Department of Health and Human Services to perform, or
assist such party in the performance of, its obligations under this Agreement,
and each party shall review each such list prior to engaging any such Third
Party.

          Section 14.10    Construction

          The parties acknowledge and agree that: (a) each party and its
representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the terms and provisions
of this Agreement will be construed fairly as to each party hereto and not in
favor of or against either party regardless of which party was generally
responsible for the preparation or drafting of this Agreement. Unless the
context of this Agreement otherwise requires: (i) words of any gender include
each other gender; (ii) words using the singular or plural number also include
the plural or singular number, respectively; (iii) the terms “hereof,” “herein,”
“hereby,” and derivative or similar words refer to this entire Agreement; (iv)
the terms “Article,” “Section,” “Exhibit,” “Schedule,” or “clause” refer to the
specified Article, Section, Exhibit, Schedule, or clause of this Agreement; (v)
“or” is disjunctive but not necessarily exclusive; and (vi) the term “including”
or “includes” means “including without limitation” or “includes without
limitation.” Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified.

          Section 14.11    Consents to Assignment

          Notwithstanding anything to the contrary contained in this Agreement,
to the extent that the transfer or assignment by PediatRx of any Assigned
Agreement as set forth herein would require any Third Party authorizations,
approvals, consents or waivers (collectively, the “Consent”), then PediatRx’s
obligation to transfer or assign such Assigned Agreement shall be contingent
upon PediatRx’s receipt of such Consent. The parties shall cooperate to obtain
promptly such Consent. Pending receipt of any such Consent, the parties shall
use their commercially reasonable efforts to implement an alternative
arrangement to permit Apricus to receive substantially similar rights and for
Apricus to assume substantially similar obligations under any such Assigned
Agreement as if such impediment to assignment or transfer did not exist.
PediatRx shall not amend, modify or terminate any Assigned Agreement that is to
be assigned to Apricus under this Agreement without Apricus’ prior written
consent.

--------------------------------------------------------------------------------

          Section 14.12    Governing Law; Venue

          This Agreement will be construed under and in accordance with, and
governed in all respects by, the laws of the State of California, without regard
to its conflicts of law principles. The parties hereto agree that all actions or
proceedings arising in connection with this Agreement shall be initiated and
tried exclusively in the local and federal courts located in San Diego County,
California. The aforementioned choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this section. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this section, and stipulates that the local and federal courts
located in San Diego County, California shall have personal jurisdiction and
venue over each of them for purposes of litigating any dispute, controversy or
proceeding arising out of or related to this Agreement. Each party hereby
authorizes and agrees to accept service of process sufficient for personal
jurisdiction in any action against it as contemplated by this section by
registered or certified mail, return receipt requested, postage prepaid to its
address for the giving of notices as set forth in this Agreement, or in the
manner set forth in Article 12 of this Agreement for the giving of notice. Any
final judgment received against a party in any action or proceeding shall be
conclusive as to the subject of such final judgment and may be enforced in other
jurisdictions in any manner provided by law.

          Section 14.13    Equitable Relief

          Each party acknowledges that a breach by it of the provisions of this
Agreement may not reasonably or adequately be compensated in damages in an
action at law and that such a breach may cause the other party irreparable
injury and damage. By reason thereof, each party agrees that the other party is
entitled to seek, in addition to any other remedies it may have under this
Agreement or otherwise, preliminary and permanent injunctive and other equitable
relief to prevent or curtail any breach of this Agreement by the other party;
provided, however, that no specification in this Agreement of a specific legal
or equitable remedy will be construed as a waiver or prohibition against the
pursuing of other legal or equitable remedies in the event of such a breach.
Each party agrees that the existence of any claim, demand, or cause of action of
it against the other party, whether predicated upon this Agreement, or
otherwise, will not constitute a defense to the enforcement by the other party,
or its successors or assigns, of the covenants contained in this Agreement.

--------------------------------------------------------------------------------

          Section 14.14    Relationship Between Parties

          The parties hereto are acting and performing as independent
contractors, and nothing in this Agreement creates the relationship of
partnership, joint venture, sales agency, or principal and agent. Neither party
is the agent of the other, and neither party may hold itself out as such to any
other party.

          Section 14.15    Section 356(n)

          The parties acknowledge and agree that, to the extent Section 365(n)
of the United States Bankruptcy Code applies to this Agreement, the
non-insolvent party may elect to retain and exercise the rights granted to it
hereunder with respect to the intellectual property owned or controlled by the
insolvent party, including the authority to Commercialize the Product under the
ANDA and the license rights under the Technology and PediatRx Trademarks.

[Signature page follows]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed in duplicate on the day and year first above written.

APRICUS BIOSCIENCES, INC.

 

/s/ Bassam Damaj
By:     Bassam Damaj, Ph.D.
Its:     President and Chief Executive Officer
Date:  February 21, 2012

PEDIATRX INC.

 

/s/ Cameron Durrant
By:      Cameron Durrant, MD, MBA
Its:      President and Chief Executive Officer
Date:  February 21, 2012

--------------------------------------------------------------------------------